Title: From George Washington to Commodore John Hazelwood, 19 November 1777
From: Washington, George
To: Hazelwood, John



Sir
Head Quarters [Whitemarsh, Pa.] Novr 19th 1777

I am favor’d with yours of the 15th instant covering the Resolution of a Council of War, held the preceding day upon the Subject of my Letter of the 13th.
The General Officers who has been sent from here in order to examine into & determine upon the Measures to be adopted in that Quarter have, I expect, by this time put matters in such a Train as will be most conducive to the public Interest, & agreeable to the Officers concerned.
should any thing be left undetermin’d by them, I shall be able from their report to form my Opinion thereon & shall immediately communicate it to you—In the mean time I have no doubt but you will afford every assistance in your power, to repell any attempt which may be made to clear the Channel or reduce the fort.
Inclosed you have a Letter from Presidt Wharton which he requested might be forwarded to you. I am Sir your mo: Obedt Servant

Go: Washington

